Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations, especially those which include the specific limitations regarding capturing an image of a container in which the plurality of targets are placed as an initial state of the plurality of targets prior to the assemble operation, at least two targets of the plurality of targets being partially overlapped one another, the at least two overlapped targets including a first target and a second target that is on the first target, the plurality of targets including components whose types are different from one another among the components, a component kit being made by assembling two or more of the components with one another by the robot; obtain the initial priority order of the assemble operation from the memory; determine whether the initial priority order of one or more of the component kits being assembled using the plurality of targets placed in the container is operable according to the detected types, the detected positions and the detected poses; modify the initial priority order to a modified priority order when one target the first target of the at least two overlapped targets is in a first operation under the initial priority order; cause the robot to assemble at least two targets of the plurality of targets, except for the first target, to make the component kit based on the modified priority order without moving the first target by the end effector; and repeat the causing of the image capturing device to capture the image, the detecting of the types, positions and poses of the plurality of targets, the determining whether the modified priority order is operable, the modifying of the modified priority order when the modified priority order is not operable, and the causing of the robot to assemble all of the plurality of targets to form a final product.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada et al. (US 2017/0028561 A1): Yamada teaches recognizing the position and orientation of an object based on the map information created by the system. The system determines what target object to grasp based on measured position of the object. If the target object cannot be grasped, the robot moves to positions of descending order to find a target object that can be grasped, and continues with subsequent processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664